
	
		I
		111th CONGRESS
		2d Session
		H. R. 4859
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2010
			Ms. Jenkins (for
			 herself, Mr. Moran of Kansas,
			 Mr. Tiahrt,
			 Mr. Moore of Kansas,
			 Mr. Olson,
			 Mr. Petri,
			 Mr. Miller of Florida,
			 Mr. Taylor,
			 Mr. Coffman of Colorado,
			 Mrs. Lummis,
			 Mr. Guthrie,
			 Mr. Fleming,
			 Mr. Cole, Mr. Sullivan, Mr.
			 Lucas, Mr. Tim Murphy of
			 Pennsylvania, Mr. Graves,
			 Mr. Lance,
			 Mr. Wilson of South Carolina,
			 Mr. Lamborn,
			 Mr. Welch, and
			 Mr. Smith of Nebraska) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  work opportunity credit to small business which hire individuals who are
		  members of the Ready Reserve or National Guard.
	
	
		1.Short titleThis Act may be cited as the
			 Hire A Hero Act of
			 2010.
		2.Work opportunity
			 credit to small businesses for hiring members of Ready Reserve or National
			 Guard
			(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)in the case of an eligible employer (as
				defined in section 408(p)(2)(C)(i)), an individual who is a member of—
						(i)the Ready Reserve
				(as described in section 10142 of title 10, United States Code), or
						(ii)the National Guard (as defined in section
				101(c)(1) of such title
				10).
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by this section shall apply to wages
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
				(2)Current
			 employees covered by creditFor purposes of applying section 51 of the
			 Internal Revenue Code of 1986, individuals described in section 51(d)(1)(J) of
			 such Code, as added by this Act, who are employed by an eligible employer (as
			 defined in section 408(p)(2)(C)(i) of such Code) on the date of the enactment
			 of this Act shall be treated as beginning work for such employer on such
			 date.
				
